Exhibit 10.13.1






FIRST AMENDMENT TO TERM LOAN AGREEMENT




            THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT (the “Amendment
Agreement”) is made this 16th day of November, 2009, by and between by and
among SUSQUEHANNA BANK, a Pennsylvania chartered bank (the “Bank”), as lender
and by PURE EARTH TREATMENT (NJ), INC. (formerly named CASIE ECOLOGY OIL
SALVAGE, INC.), a New Jersey corporation with a principal office at 3209 North
Mill Rd., Vineland, NJ 08360, PURE EARTH RECYCLING (NJ), INC.  (formerly named
MIDATLANTIC RECYCLING TECHNOLOGIES, INC.), a Delaware corporation with a
principal office at 3137 Chammings Court, Vineland, NJ 08360, and REZULTZ,
INCORPORATED,  a New Jersey corporation with a principal office at 3209 North
Mill Rd., Vineland, NJ 08360, with joint and several liability (each
individually a “Borrower” or “Obligor” and, collectively, “Borrower” or
“Obligors”).


TERM LOAN AGREEMENT:  The Obligors entered into a Term Loan Agreement (the “Loan
Agreement”), dated November 12, 2008, in regard to the Term Loan (as defined
therein) in the principal amount of $8,000,000, with the Collateral (as defined
therein) and the Loan Documents (as defined therein).


NAME CHANGES:


a.           On July 31, 2009, MIDATLANTIC RECYCLING TECHNOLOGIES, INC., a
Delaware corporation, executed a Certificate of Amendment of Certificate of
Incorporation with the State of Delaware changing its name to PURE EARTH
RECYCLING (NJ), INC. On that same date, it also executed an Application for
Amended Certificate of Authority with the State of New Jersey to evidence its
name change.


b.           On July 31, 2009, CASIE ECOLOGY OIL SALVAGE, INC., a New Jersey
corporation, executed a Certificate of Amendment to the Certificate of
Incorporation with the State of New Jersey changing its name to PURE EARTH
TREATMENT (NJ), INC. On that same date, it also executed Application for Amended
Certificate of Authority with the State of Kentucky to evidence its name change.


INTEREST RATE AND REPAYMENT CHANGES: In conjunction with this Amendment
Agreement, the Obligors have executed and delivered a First Amendment to Term
Loan Note, dated as of even date herewith.
 
MODIFICATION FEE:  On January 15, 2009, the Borrower will pay to the Bank a
non-refundable modification fee (the “Modification Fee”) in the amount of
$5,000.00.
 
 
 

--------------------------------------------------------------------------------

 
 
CONTINUING EFFECT: All of the terms and conditions contained under the Loan
Documents shall continue to be fully effective, except to the extent that any of
them are expressly modified by this Amendment Agreement.


MISCELLANEOUS PROVISIONS.


A.           The inapplicability or unenforceability of any provision of this
Amendment Agreement shall not limit or impair the operation or validity of any
other provision of this Amendment Agreement.


B.           The captions herein are for convenience and reference only and in
no way define, limit, or describe the scope or intent of this Amendment
Agreement or affect any of the terms or provisions hereof; and


C.           This Amendment Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New Jersey.


IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
Agreement the day and year first above written.
 

   
BANK:
             
SUSQUEHANNA BANK
         
 
  By:/s/  Hugh J. Arbuthnot (SEAL)  
 
  Hugh J. Arbuthnot, Commercial Relationship Manager                      
BORROWER:
         
Attest:
 
PURE EARTH TREATMENT (NJ), INC. (formerly named CASIE ECOLOGY OIL SALVAGE,
INC.), a New Jersey corporation
                 
By:/s/ Joseph Kotrosits (SEAL)
 
By: /s/   Mark Alsentzer (SEAL)
 
Joseph Kotrosits, Secretary
 
Mark Alsentzer, President
                 
Attest:
 
PURE EARTH RECYCLING (NJ), INC.  (formerly named MIDATLANTIC RECYCLING
TECHNOLOGIES, INC.), a Delaware corporation
                 
By: /s/ Joseph Kotrosits (SEAL)
 
By: /s/   Mark Alsentzer (SEAL)
 
Joseph Kotrosits, Secretary
 
Mark Alsentzer, President
                 
Attest:
 
REZULTZ, INCORPORATED, a New Jersey corporation
                 
By: /s/   Joseph Kotrosits (SEAL)
 
By: /s/   Mark Alsentzer (SEAL)
 
Joseph Kotrosits, Secretary
 
Mark Alsentzer, President
 

 
 
 

--------------------------------------------------------------------------------

 